Citation Nr: 1043500	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a seizure disorder. 

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to medication used to treat a seizure 
disorder.

3.  Entitlement to service connection for memory loss, to include 
as secondary to medication used to treat a seizure disorder.

4.  Entitlement to service connection for facial scarring, to 
include as secondary to treatment for a seizure disorder.

5.  Entitlement to service connection for impaired speech, to 
include as secondary to a seizure disorder.

6.  Entitlement to service connection for depression, to include 
as secondary to a seizure disorder.
7.  Entitlement to service connection for residuals of brain 
surgery, to include as secondary to a seizure disorder.

8.  Entitlement to service connection for breathing difficulty 
due to medication used to treat a seizure disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION


The Veteran served on active duty from June 1974 to June 1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claims for service 
connection for a seizure disorder, a skin disorder, memory loss, 
facial scarring, impaired speech, depression, residuals of 
breathing difficulty, and brain surgery residuals.  The Veteran 
disagreed and perfected an appeal.

In November 2008, the Veteran presented evidence in support of 
his claims at a hearing at the RO to a local hearing officer.  In 
April 2010, the Veteran, his wife and his representative 
presented testimony in support of the Veteran's claims at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  Transcripts of those hearings have been associated with 
the Veteran's VA claims folder.

The issues of entitlement to service connection for a skin 
disorder, memory loss, facial scarring, impaired speech, 
depression and brain surgery residuals are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1995 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
seizures.

2.  Evidence received since the January 1995 rating decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a seizure disorder.

3.  The Veteran stated at the April 2010 hearing that he desired 
to withdraw his claim for entitlement to service connection for 
breathing difficulty due to medication from his pending appeal to 
the Board.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002);  38 C.F.R. § 20.1103 (2010).

2.  Since the January 1995 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a seizure disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The issue of entitlement to service connection for breathing 
difficulty due to medication is dismissed.  38 U.S.C.A. §§ 7104, 
7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served 20 years in the United States Marine Corps.  
At the end of his active duty, he was prescribed a medication 
that he contends caused him to have seizures that have continued 
from the time of his discharge.  He also seeks service connection 
for the seizure disorder and for the attendant disorders that the 
seizure disorder has caused or that treatment for the seizure 
disorder has caused.  In addition, the Veteran testified that he 
desired to withdraw the issue of entitlement to service 
connection for breathing difficulty due to medication from his 
pending appeal to the Board.  The Board will address preliminary 
matters and then render a decision on the issue on appeal.

The Veteran's initial claim for entitlement to service connection 
for a seizure disorder was denied in a January 1995 rating 
decision.  The Veteran did not submit a notice of disagreement 
with that decision within the time period provided by 
regulations.  For that reason, as is discussed below, the January 
1995 rating decision is final and in order for the Veteran to 
reopen the claim, new and material evidence must be presented.  
The Board observes that it appears that the RO reopened the claim 
to consider it on its merits despite indicating in the January 
2005 rating decision that new and material evidence was not 
submitted.  Notwithstanding the RO's reopening of this claim, the 
question of whether new and material evidence has been received 
is one that must be addressed by the Board. See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant.]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In this case, the Veteran received notice in a November 2004 
letter of the evidence necessary to substantiate a service 
connection claim, the steps VA would take to assist him in 
developing his claim, including providing him with a medical 
examination and obtaining pertinent records from VA, military and 
other federal and state agencies, and from private medical or 
employment providers.  The Veteran was further informed of how VA 
determines a disability rating and an effective date in a March 
2006 letter.

As noted above, this claim presents an issue of whether new and 
material evidence has been submitted.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court of Appeals for Veterans Claims 
(Court) specifically addressed notice required by statute and 
regulations in the context of a veteran's request to reopen a 
previously and finally denied claim.  The Court found that VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim, and must provide notice that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were not found in the previous denial.  

The November 2004 letter informed the Veteran informed of what 
evidence was needed to establish new and material evidence, and 
informed him of the meaning of the terms "new" and "material." 
Importantly, the Veteran was informed of the basis for the prior 
denial for service connection; that is, that the seizure disorder 
had been shown by medical evidence to be acute and temporary, and 
that the disorder resolved during service.  The Board observes 
that the RO essentially used language that substantially follows 
the regulatory language of 38 C.F.R. § 3.156, set forth below.  
In any case, as is discussed in detail below, the Board finds 
that new and material evidence has been submitted and reopens the 
claim.  Thus, any deficiency in notice under Kent could not 
result in any prejudice to the Veteran.

The Board finds that the Veteran received all required notice and 
that VA has satisfied its duty to notify.  
  
With regard to VA's duty to assist the Veteran in developing his 
claim, the Board observes that the RO obtained the Veteran's 
service treatment records, records from private and military 
medical practitioners and VA treatment records that pertain to 
the Veteran's claims.  In addition, the Board observes that the 
Veteran has received VA medical examinations dated March 2009.  
In that vein, the Board also notes that the Court has held that 
VA's duty to assist by providing a medical examination or opinion 
does not apply to new and material evidence claims.  See 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 
Vet.App. 456, 463-64 (2007). 

The Board finds that VA has satisfied its duty to assist with 
regard to the issue of whether new and material evidence has been 
received sufficient to reopen the claim for entitlement to 
service connection for a seizure disorder.

The Board finally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As 
noted in the Introduction, the Veteran and his representative 
presented evidence and testimony in support of the Veteran's 
claims at a November 2008 RO hearing and at an April 2010 hearing 
before the undersigned VLJ.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The Veteran contends that when he was prescribed the drug 
mexiletine during active duty service, it caused seizures during 
service.  He sought service connection for a seizure disorder 
that was denied in a January 1995 rating decision and the Veteran 
did not appeal that decision.  Accordingly, the Board will review 
the evidence that was available at the time of the January 1995 
rating decision, note the rationale of the rating decision and 
review any newly submitted evidence and determine whether it 
comprises new and material evidence sufficient to reopen the 
claim.

The "old" evidence

The record evidence considered in the January 1995 rating 
decision included the Veteran's service treatment records and an 
October 1994 VA medical examination report.  In essence, the 
evidence showed that the Veteran reacted to ingestion of the drug 
"mexiletine" by experiencing a gran mal seizure and experienced 
several small seizures afterward, and a normal subsequent 
neurological examination.

January 1995 rating decision

The 1995 rating decision denied the Veteran's claim because "it 
is held to have been an acute and transitory condition which 
resolved without residual disability."  As noted above, to 
establish service connection or service-connected aggravation for 
a present disability, the evidence must show: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  In terms of Shedden's elements, the January 
1995 rating decision decided that there was lack of evidence of 
element (1), existence of a present disability.  The rating 
decision also implies that the evidence of record satisfied 
element (2), by noting the in-service gran mal seizure reaction 
to ingestion of "mexiletine."

Newly submitted evidence

The record evidence now includes several medical statements 
indicating that the Veteran continues to have a seizure disorder, 
and includes several statements by lay witnesses who have 
witnessed the Veteran experiencing such seizures.  The evidence 
includes a February 2004 medical examination report by Commander 
N.A., M.D., that states the Veteran has a "long history of 
partial complex Sz' [seizures] which constitute epilepsy;"  
information regarding the drug "mexiletine" indicating a 
potential side effect of the drug was seizures; an August 2005 
diagnosis of "probable epilepsy status post bitemporal and 
bifronatal craniectomies with placement of subdural strip 
electrodes on August 15, 2005, and on August 24, 2005, 
percutaneous removal of electrodes under anesthesia" by Dr. 
W.M., M.D., of Froedtart Hospital; a September 2005 diagnosis of 
"seizure disorder" by Dr. M.R., M.D., of Froedtart Hospital; a 
February 2006 diagnosis of "epilepsy generalized convulsive 
tonic-clonic" and "epilepsy partial complex" by Commander 
N.A., M.D.; December 2006 medical reports from Rush College 
Medical School that indicate the Veteran was examined over a 
period of time during which no "true seizure" occurred; and, a 
March 2009 VA medical examination report finding that the Veteran 
"suffers with psuedoseizures" that likely "represent complex 
partial seizures and secondarily generalized seizures," and an 
opinion that the current events are less likely as not related to 
the event in "January 1994."

Discussion

As noted above, the January 1995 rating decision denied the claim 
based on element (1), lack of evidence of a current disability.  
The record clearly contains newly submitted evidence establishing 
that the Veteran continued to experience seizures of some nature 
from the time of discharge and throughout the pendency of the 
current claim.  As stated above, for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Based on the newly submitted evidence, the Board finds the record 
contains new and material evidence that is related to an 
unsubstantiated fact necessary to substantiate the claim and 
which raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2010).  The Veteran's claim for 
entitlement to service connection for a seizure disorder will be 
reopened.

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the claim, 
this does not mean that the claim must be allowed based on such 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on the merits.  As discussed 
above, VA's statutory duty to assist the Veteran in the 
development of his claim attaches at this juncture.  The Board 
must, therefore, determine whether additional development of the 
evidence is needed.

In general, the statutory duty to assist requires VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate claims for VA benefits, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claims. An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim. See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Moreover, the Court has held that once VA undertakes the effort 
to provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty 
to make reasonable efforts to assist in obtaining evidence 
necessary to substantiate a claim for benefits pursuant to 38 
U.S.C.A. § 5103A(a)(1) includes providing an examination that is 
adequate for rating purposes.  It is incumbent upon the rating 
official to ensure that a diagnosis or condition is described and 
supported in sufficient detail for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010).

As is more thoroughly discussed in the Remand section below, the 
Board finds that VA has not satisfied its duty to assist the 
Veteran in this case because the medical opinion provided by the 
March 2009 VA examiner is not supported by any clinical evidence 
or rationale.

Entitlement to service connection for breathing difficulty 
due to medication used to treat a seizure disorder.

At the April 2010 Board hearing, the Veteran indicated he wished 
to withdraw his claim for entitlement to service connection for 
breathing difficulty due to medication.  See April 2010 hearing 
transcript at page 3.

Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction 
over issues withdrawn by the veteran.  Pursuant to 38 C.F.R. 
§ 20.204, a veteran can withdraw his appeal, or any issue 
therein, at a hearing before the Board.  Pursuant to 38 C.F.R. 
§ 20.204(b), the withdrawal was effective upon receipt by the 
Board on April 22, 2010.  Thus, the Board has no jurisdiction to 
consider the issue which has been withdrawn and it shall 
therefore be dismissed.


ORDER


New and material evidence having been received, the claim of 
entitlement to service connection for a seizure disorder is 
reopened; to this extent only, the appeal of this issue is 
allowed.

Entitlement to service connection for breathing difficulty due to 
medication is dismissed.


REMAND

Reasons for remand

The Board has reopened the Veteran's claim for entitlement to 
service connection for a seizure disorder.  As previously 
indicated, the Board finds that the medical opinions of record 
are unsupported by rationale.  In Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998), the Court found that the Board could 
assess probative value of a physician's opinion by determining 
whether the physician provides the basis for his/her opinion.  
The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches and is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." See Bloom v. West, 12 
Vet. App. 185, 187 (1999). As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

In this case, Dr. N.A.'s opinion and diagnoses support the 
Veteran and the March 2009 VA examiner's opinion does not.  Dr. 
N.A. has stated that the Veteran's seizures are a continuation 
since service and the VA examiner has determined simply that the 
current seizures are unrelated.  But neither opinion is supported 
by an explanation of how the conclusions they state are supported 
by medical evidence.  Without rationale, the Board cannot 
adequately weigh the evidence and assess probative value of the 
opinions rendered because it is not able to determine how they 
relate to the clinical evidence in the record.  Thus, the medical 
evidence is insufficient for the Board to make a determination 
regarding the Veteran's claim for service connection.  For those 
reasons, the Board will remand the reopened claim for further 
evidentiary development.

With regard to the issues of entitlement to service connection 
for a skin disorder, memory loss, facial scarring, impaired 
speech, depression and surgery residuals, all secondary to 
seizure disorder, are inherently intertwined with the outcome of 
the claim for entitlement to service connection for a seizure 
disorder.  The Court has prohibited the adjudication of claims 
that are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is based 
upon the recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal decision-
making or appellate litigation].

Accordingly, the case is REMANDED for the following action:

1. VBA shall contact the Veteran in writing 
and request that he identify any healthcare 
he has received for his seizure disorder 
since January 2010 and request that he 
provide a release for any such records.  VBA 
shall take reasonable steps to obtain any 
such records and associate them with the 
Veteran's VA claims folder.

2.  VBA shall provide the Veteran with 
written notice that he can seek to obtain an 
opinion from any healthcare provider whether 
it is at least as likely as not that the 
Veteran's currently diagnosed seizure 
disorder is related to the seizure suffered 
in January 1994. VBA shall provide the 
Veteran with a reasonable period of time to 
submit such evidence.

3.  After completion of the foregoing, VBA 
shall provide the Veteran's VA claims folder 
to an appropriate physician experienced in 
the area of etiology of seizure disorders.  
The examiner shall review the Veteran's VA 
claims folder and provide an opinion whether 
it is at least as likely as not that the 
Veteran's current disorder is related to the 
disorder noted in the Veteran's service 
treatment records that first occurred in 
January 1994.  The examiner shall support any 
opinion provided with a clear, concise 
narrative statement of reasons supporting the 
opinion, including references to the clinical 
evidence of record and, if appropriate, 
general medical literature.  If the examiner 
determines that an examination of the Veteran 
is necessary to complete the opinion, such 
examination and any diagnostic testing or 
consults shall be accomplished.  If the 
examiner is unable to provide the requested 
opinion without resort to mere speculation, 
the examiner shall state why that is the 
case.  The examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

4.  After completion of the foregoing and any 
other development deemed necessary, VBA shall 
readjudicate the Veteran's claims for 
entitlement to service connection for a 
seizure disorder and entitlement to service 
connection for a skin disorder, memory loss, 
facial scarring, impaired speech, depression 
and surgery residuals, all secondary to a 
seizure disorder.  If the claims are denied, 
VBA should provide the Veteran and his 
representative with a supplemental statement 
of the case and notification of his appeal 
rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


